Citation Nr: 1758919	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1972 to October 1975. The Veteran died in early 2011. The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2012 decisions of the Philadelphia, Pennsylvania, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the appellant, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In April 2014, the appellant was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record.

In May 2017, the appellant was informed that the Veterans Law Judge who had conducted her April 2014 Board hearing was no employed by the Board, therefore, she had a right to an additional hearing before a different Veterans Law Judge. The appellant did not respond requesting a new hearing within 30 days and the Board has proceeded to adjudicate the claim.




FINDING OF FACT

The Veteran's immediate cause of death was cachexia due to metastatic prostate cancer and there is no evidence the Veteran's prostate cancer was caused by his service. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation (DIC) is payable to the surviving spouse, parent, or child of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 38 C.F.R. § 3.312(a). The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).


The appellant stated the Veteran was stationed in Thailand during Vietnam and may have made trips to Vietnam where he was exposed to Agent Orange. She alleged in 
September that the Veteran was exposed to Agent Orange while serving in Udorn, Thailand. 

In her April 2014 hearing testimony the appellant stated the Veteran lived off base and travelled back and forth across the perimeter on at least a daily basis to get to work. The appellant also indicated that she married the Veteran in 1987 and he was diagnosed with prostate cancer around 2000. 

In March 2016, the VA issued a determination memo indicating that it lacks the information the JSRRC requires to verify herbicide exposure in or around Udorn Air Base, while the Veteran served under H&S Co 7th RRFS USASA. The memo reviewed the Veteran's job duties and noted that the Veteran was likely to spend his time in a controlled laboratory environment and would not have come into contact with the uncontrolled perimeter boundaries of a military installation. The memo notes the claims of exposure to Agent Orange while entering and exiting the base but identifies crossing the perimeter line as not sufficient to meet the requirements of duty as contemplated by VA regulations and defines duty as meaning work along the perimeter fencing. The type of duty envisioned by VA regulations include patrolling the perimeter, security sweeps, spraying herbicides and pesticides, and repairs and other similar duties. As noted above, the Veteran did not work along the perimeter and instead worked in the interior of the base in a controlled laboratory environment. 

The memo also reviewed the claims that the Veteran visited Vietnam while stationed in Thailand indicated these claims were not sufficiently supported by the available evidence. The appellant submitted photographs taken by the Veteran of various places within Thailand but no photographs of Vietnam were submitted. The memo concluded that the balance of the evidence is against a finding that the Veteran was exposed to herbicides while serving in Thailand and that he did not make trips to Vietnam.

A November 2016 email message indicates there is no record of Agent Orange or other defoliants at the 7th RRFS "Ramasun Station" where the Veteran was stationed. 

The Board has considered the appellant's assertions that the Veteran's cause of death, prostate cancer, was caused by herbicide exposure during his military service in Thailand. However, the preponderance of the evidence is against a finding of herbicide exposure to warrant service connection for the Veteran's cause of death. The appellant is not precluded from proving entitlement to service connection for the Veteran's cause of death under a direct or secondary theory of entitlement. However, the Veteran had no service-connected disabilities during his lifetime and there are no claims or medical evidence to support direct or secondary service connection for the Veteran's cause of death. 

A preponderance of the evidence is against a finding that the Veteran's prostate cancer originated during service or as the result of exposure to herbicides. Therefore, service connection for cause of death is not warranted and the claim is denied.
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


